*689The plaintiff Paul Ward was a New York City firefighter who, while on limited or light duties, was assigned to the New York City Fire Department headquarters at 250 Livingston Street in Brooklyn. While there, he was directed to adjust an air conditioning unit located in a separate room in that building. Once in that room, Ward allegedly slipped and fell on an "oily” or "greasy” substance on the floor. The appellant J.T. Falk & Company, which serviced the air conditioning units in that building, sought summary judgment, alleging, inter alia, that it neither created nor had prior actual or constructive notice of any defective condition of the air conditioners. The Supreme Court denied the motion. We now reverse.
After a prima facie case has been established by the movant, "to defeat a motion for summary judgment, the opposing party must 'show facts sufficient to require a trial of any issue of fact’ (CPLR 3212, subd. [b]). Normally if the opponent is to succeed in defeating a summary judgment motion he * * * must make his showing by producing evidentiary proof in admissible form” (Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065, 1067-1068).
The plaintiffs presented no evidence that the appellant either created the condition complained of or had actual or constructive notice of the condition (see, Kaufman v Man-Dell Food Stores, 203 AD2d 532). Therefore, the appellant is entitled to summary judgment Thompson, J. P., Joy, Hart and Florio, JJ., concur.